IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                             NOS.
                                          WR-82,513-01
                                          WR-82,513-02
                                          WR-82,513-03


                      EX PARTE WESLEY DALE KNIGHT, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. A-37,438-A, A-37,439-A, AND A-37,440-A
               IN THE 70TH DISTRICT COURT FROM ECTOR COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of felon possessing a firearm, aggravated assault, and attempted capital murder and sentenced to

terms of imprisonment for 20 years, 99 years, and 99 years.

       On October 21, 2014, an order designating issues was signed by the trial court. The habeas

records, however, have been forwarded to this Court before the issues were resolved. We remand

these applications to the 70th District Court of Ector County to allow the trial judge to complete an
evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: January 14, 2015
Do not publish




                                                 -2-